In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 17-841V
                                      (Unpublished)

*************************
                           *
TIMOTHY MCCLUSKY,          *                         Filed: May 17, 2018
                           *
               Petitioner, *                         Special Master Oler
                           *
          v.               *
                           *                         Entitlement; Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH        *                         Guillain-Barré syndrome (“GBS”).
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Ronald Craig Homer, Conway, Homer, P.C., for Petitioner.
Colleen Clemons Hartley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                RULING ON ENTITLEMENT1

       On June 21, 2017, Timothy McClusky (“Petitioner”), filed a petition seeking
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine that he
received on August 23, 2016. See Petition (“Pet.”) at 1, ECF No. 1.

1
  Although this ruling is not formally designated for publication, it will be posted nonetheless on
the United States Court of Federal Claims website, in accordance with the E-Government Act of
2002, 44 U.S.C. § 3501 (2012). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the
parties may object to the ruling’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986,
Pub. L. No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34
(2012) (“Vaccine Act” or “the Act”). Individual section references hereafter will be to § 300aa
of the Act (but will omit that statutory prefix).
        In his Rule 4(c) Report, filed on May 11, 2018, Respondent recommends that
compensation be awarded in this case. See Rule 4(c) Report at 1, ECF No. 25. Specifically,
Respondent states that Petitioner’s GBS is “consistent with the Vaccine Injury Table for GBS
following the seasonal flu vaccination, and that it was caused-in-fact by the flu vaccine he
received on August 23, 2016.”3 Id. at 4. Respondent further states that Petitioner “has met the
statutory requirements for entitlement to compensation” (id. at 4-5 (citing 42 U.S.C. § 300aa-
13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)), thus concluding that Petitioner has “satisfied all
legal prerequisites for compensation under the Act” (id. at 5).

        In light of Respondent’s concession, and based on my own review of the record (see
Section 13(a)(1); 42 C.F.R. § 100.3(a)(II)), I find that Petitioner is entitled to compensation for
an injury that was caused-in-fact by a vaccination.

         IT IS SO ORDERED.


                                                           s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
    The Vaccine Injury Table is located at 42 C.F.R. § 100.3.

                                                  2